                                          Case 3:20-cv-04020-WHO Document 6 Filed 08/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     KOBE MAYNARD,                                   Case No. 20-cv-04020-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     BRIGHT,

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This federal action was filed as a petition for writ of habeas corpus, that is, as a
                                  14   challenge to the lawfulness or duration of Petitioner Kobe Maynard’s incarceration. A
                                  15   review of the petition, however, shows that Maynard sets forth claims regarding the
                                  16   conditions of confinement — specifically claims of inadequate medical care — rather than
                                  17   claims challenging the lawfulness or duration of his confinement. Therefore, if Maynard
                                  18   prevails here it will not affect the length of his incarceration. This means that his claim is
                                  19   not the proper subject of a habeas action, but must be brought as a civil rights action under
                                  20   42 U.S.C. § 1983. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (habeas corpus
                                  21   action proper mechanism for challenging “legality or duration” of confinement; civil rights
                                  22   action proper method for challenging conditions of confinement); Crawford v. Bell, 599
                                  23   F.2d 890, 891-892 & n.1 (9th Cir. 1979) (affirming dismissal of habeas petition on basis
                                  24   that challenges to terms and conditions of confinement must be brought in civil rights
                                  25   complaint).
                                  26          In an appropriate case a habeas petition may be construed as a section 1983
                                  27   complaint. Wilwording v. Swenson, 404 U.S. 249, 251 (1971). Although a court may
                                  28   construe a habeas petition as a civil rights action, it is not required to do so. Since the
                                          Case 3:20-cv-04020-WHO Document 6 Filed 08/10/20 Page 2 of 2




                                   1   Wilwording case was decided, there have been significant changes in the law. For
                                   2   instance, the filing fee for a habeas petition is five dollars; for civil rights cases, however,
                                   3   the fee is now $400 ($350 if pauper status is granted) and under the Prisoner Litigation
                                   4   Reform Act the prisoner is required to pay it, even if granted in forma pauperis status, by
                                   5   way of deductions from income to the prisoner’s trust account. See 28 U.S.C. § 1915(b).
                                   6   A prisoner who might be willing to file a habeas petition for which he or she would not
                                   7   have to pay a filing fee might feel otherwise about a civil rights complaint for which the
                                   8   $400 fee would be deducted from income to his or her prisoner account. Also, a civil
                                   9   rights complaint which is dismissed as malicious, frivolous, or for failure to state a claim
                                  10   would count as a “strike” under 28 U.S.C. § 1915(g), which is not true for habeas cases.
                                  11          In view of these potential pitfalls for Maynard if I were to construe the petition as a
                                  12   civil rights complaint, the case is DISMISSED without prejudice to his filing a civil rights
Northern District of California
 United States District Court




                                  13   action if he wishes to do so in light of the above.
                                  14          The Clerk shall enter judgment in favor of respondent, and close the file.
                                  15          IT IS SO ORDERED.
                                  16   Dated: August 8, 2020
                                                                                           _________________________
                                  17
                                                                                           WILLIAM H. ORRICK
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       2
